Exhibit 10.9

 

Execution Version

 

AMENDMENT OF WAIVER AND CONSENT

 

AMENDMENT OF WAIVER AND CONSENT under the Credit Agreement referred to below,
dated as of September 24, 2014 (this “Amendment”), among THE HERTZ CORPORATION,
a Delaware corporation (the “Parent Borrower”), PUERTO RICANCARS, INC., a Puerto
Rico corporation (“Puerto Ricancars” and, together with the Parent Borrower, the
“Borrowers”), GELCO Corporation d/b/a GE Fleet Services (“GELCO”), as
administrative agent, domestic collateral agent and PRUSVI collateral agent
under the Credit Agreement referred to below (in such capacities, respectively,
the “Administrative Agent”, the “Domestic Collateral Agent” and the “PRUSVI
Collateral Agent”), and the other parties signatory hereto.

 

RECITALS

 

WHEREAS, the Borrowers have entered into that certain Credit Agreement, dated as
of September 22, 2011 (as amended by the First Amendment, dated as of
December 12, 2012 and as further amended, amended and restated, supplemented or
otherwise modified (including pursuant to the Waiver and Consent referred to
below) from time to time, the “Credit Agreement”) among the Borrowers, the
Lenders from time to time party thereto, GELCO, as Administrative Agent,
Domestic Collateral Agent and PRUSVI Collateral Agent and the other financial
institutions party thereto;

 

WHEREAS, the Borrowers, the Administrative Agent, the Domestic Collateral Agent
and PRUSVI Collateral Agent are party to that certain Waiver and Consent, dated
as of May 16, 2014 (as amended by the Extension of Waiver and Consent dated
June 12, 2014, the “Waiver and Consent”) pursuant to which the Lenders consented
to extend the date for delivery of the Quarterly Financial Statements (as
defined therein) and certain other information to the Extended Delivery Date (as
defined therein) and granted the waivers specified therein until the Extension
Date (as defined therein); and

 

WHEREAS, the Parent Borrower has requested that the Lenders consent to extend
the date for delivery of financial and other information relating to Puerto
Ricancars for the fiscal year ended 2013;

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                                           Defined Terms.  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Waiver and Consent or in the Credit Agreement, as applicable.

 

Section 2.                                           Amendment of Waiver and
Consent.  The Lenders hereby agree to amend the Waiver and Consent by:

 

(a)                                 amending Section 2(a) of the Waiver and
Consent to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

“(a)                           The Lenders hereby agree that, notwithstanding
anything to the contrary in the Loan Documents, the (x) quarterly financial
statements required to be delivered under Section 7.1(b) for the Parent
Borrower’s fiscal quarters ended March 31, 2014 and June 30, 2014 (the
“Quarterly Financial Statements”) and (y) the annual financial statements of
Puerto Ricancars required to be delivered under Section 7.1(e) for the fiscal
year ended December 31, 2013 (together with the Quarterly Financial Statements,
the “Financial Statements”), and in each case the certificates and other
information required by Sections 7.1 and 7.2 to be delivered concurrently
therewith, need not be delivered on or prior to November 14, 2014 (such date,
the “Extended Delivery Date”).”;

 

(b)                                 replacing the phrase “Quarterly Financial
Statements” in Sections 2(b) and 2(c) of the Waiver and Consent with the phrase
“Financial Statements”; and

 

(c)                                  adding the phrase “and for the fiscal year
ended December 31, 2013” after the phrase “for the fiscal quarters ended
March 31, 2014 and June 30, 2014” in Section 2(b) of the Waiver and Consent.

 

Section 3.                                           Conditions to Effectiveness
of Amendment.  This Amendment shall become effective on the date (such date, if
any, the “Effective Date”) the Administrative Agent shall have received this
Amendment executed and delivered by a duly authorized officer of the Parent
Borrower and the requisite Lenders set forth in Section 11.1 of the Credit
Agreement.  The Administrative Agent shall give prompt notice in writing to the
Parent Borrower of the occurrence of the Effective Date.

 

Section 4.                                           Effects on Loan Documents;
Acknowledgement.

 

(a)                                 Except as expressly modified hereby, the
Waiver and Consent shall continue in effect in accordance with its terms. 
Except as expressly set forth herein and in the Waiver and Consent as modified
hereby, this Amendment (i) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, the Domestic Collateral Agent, PRUSVI
Collateral Agent or the Loan Parties under the Credit Agreement or any other
Loan Document, and (ii) shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document.  Each and every term, condition, obligation, covenant and
agreement contained in the Credit Agreement or any other Loan Document is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect as modified by this Amendment and the Waiver and Consent and nothing
herein can or may be construed as a novation thereof.  Each Loan Party reaffirms
on the Effective Date its obligations under the Loan Documents to which it is
party and the validity, enforceability and perfection of the Liens granted by it
pursuant to the Security Documents.  This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Effective
Date, all references to the Credit Agreement in any Loan Document and all
references in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, shall, unless expressly
provided otherwise, refer to the Credit Agreement as modified by this Amendment
and

 

2

--------------------------------------------------------------------------------


 

the Waiver and Consent.

 

(b)                                 For the avoidance of doubt, neither this
Amendment nor the Waiver and Consent as modified hereby constitutes an
acknowledgement by the Parent Borrower or its Subsidiaries that a Restatement
would result in a Default, Specified Default or Event of Default under the Loan
Documents and the Parent Borrower and its Subsidiaries reserve all of their
respective rights under the Loan Documents in connection therewith.

 

Section 5.                                           Expenses.  The Parent
Borrower agrees to pay or reimburse the Administrative Agent for (1) all of its
reasonable out-of-pocket costs and expenses incurred in connection with this
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, and (2) the reasonable fees, charges and
disbursements of Latham & Watkins LLP, as counsel to the Administrative Agent.

 

Section 6.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 7.                                           Applicable Law.  THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF, TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

 

Section 8.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill 

 

 

Title: Senior Vice President and Treasurer 

 

 

 

 

 

PUERTO RICANCARS, INC.

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: R. Scott Massengill 

 

 

Title: Treasurer 

 

--------------------------------------------------------------------------------


 

 

GELCO CORPORATION D/B/A GE FLEET SERVICES,

 

 

 

As Lender, Administrative Agent, Domestic Collateral Agent and PRUSVI Collateral
Agent

 

 

 

 

 

By:

/s/ Ken Moore

 

 

Name:

Ken Moore

 

 

Title:

Vice President, Risk

 

--------------------------------------------------------------------------------


 

LENDERS:

By signing below, you have indicated your consent to the Amendment

 

 

 

Name of Institution:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Matthew T. O’Keefe

 

 

Name: Matthew T. O’Keefe 

 

 

Title: Senior Vice President 

 

--------------------------------------------------------------------------------